123 Mich. App. 250 (1983)
333 N.W.2d 239
BANKS
v.
FORD MOTOR COMPANY
Docket No. 60974.
Michigan Court of Appeals.
Decided February 10, 1983.
Hall & Bilicki, P.C. (by James T. Bilicki), for petitioner.
Nancy L. Schott and Edward M. Mahon, Jr., for Ford Motor Company.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, and James A. Burns, Assistant Attorney General, for the Michigan Employment Security Commission.
Before: BRONSON, P.J., and V.J. BRENNAN and J.H. GILLIS, JJ.
PER CURIAM.
The claimant appeals by right a circuit court order reversing a decision of the Michigan Employment Security Commission Board of Review. The board had reversed the decision of its hearing officer who had found the claimant disqualified from receiving unemployment benefits.
The parties agreed on the facts which led to the claimant's discharge from employment. At approximately 10:45 p.m. on January 22, 1979, the claimant had entered the plant parking lot prior to beginning work on his shift. Another employee was moving his car from one space in the lot to another prior to finishing work on his shift. The claimant's vehicle was struck by the vehicle driven by the other employee. The claimant and the other employee got out of their respective cars. While *252 the other employee apologized, claimant opened a penknife and struck him with it in the neck and chest.
The MESC referee held that the claimant was disqualified from receiving unemployment benefits by MCL 421.29; MSA 17.531, which then stated in part:
"(1) Grounds. An individual shall be disqualified for benefits in all cases in which he:

* * *
"(h) Was discharged for an act of assault and battery connected with his work."
The claimant sought review of this determination by the MESC Board of Review. The board held that the assault was not connected with the claimant's employment and reversed the referee's determination.
The board stated that:
"* * * the assault and battery did not arise either from the performance of the work assignments of the claimant and the victim, or from a dispute between the claimant and the victim over the failure to perform their work assignments, or the improper performance of their assignments, or even from a disagreement as to the methods by which their work assignments were to be performed. The assault and battery arose from a purely personal matter which happened to occur on the employer's premises and within moments of the termination of their shift."
We agree with the circuit judge that the review board's interpretation of the phrase "connected with his work" was too narrow. In interpreting the Michigan Employment Security Act (MESA), we strictly construe its disqualification provisions to avoid disqualification where the Legislature's intent is unclear. Anderson v Top O'Michigan Rural *253 Electric Co, 118 Mich. App. 275; 324 NW2d 603 (1982). The primary rule in interpreting MESA, however, is to ascertain and give effect to the Legislature's intent; all other rules of construction merely serve as guides to assist the courts in determining such intent with a greater degree of certainty. Grand Rapids v Crocker, 219 Mich. 178; 189 N.W. 221 (1922).
In the present case, we believe that the circuit judge and the MESC referee more accurately discerned the Legislature's intent than did the MESC Board of Review. The board construed the statute to require not only that an assault be connected with an individual's work but that the reasons for the assault be connected with an individual's work. We agree with the circuit judge that disqualification may be based on an assault connected with a claimant's work even though the reasons for the assault are not related to the work.
In the present case, the assault occurred on company property. The assailant and his victim were both employees of Ford and were both at the plant to work. Under the Worker's Disability Compensation Act of 1969, the injuries to the victim of the claimant's assault arose out of and in the course of employment. MCL 418.301, subds (1), (3); MSA 17.237(301), subds (1), (3). See Queen v General Motors Corp, 38 Mich. App. 630; 196 NW2d 875 (1972); Brady v Clark Equipment Co, 72 Mich. App. 274; 249 NW2d 388 (1976). The injury to, and potential for injury to, the employer's interests is evident in the present case. See Gallagher v Commonwealth of Pennsylvania, Unemployment Compensation Board of Review, 400 A2d 926 (Pa Commw Ct, 1979). We believe that the circuit judge correctly held that the MESC Board of Review made an error of law in its interpretation of the "connected with work" requirement.
Affirmed. No costs.